Citation Nr: 9911211	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-46 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
January 1946.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO), 
and was remanded in April 1998 for additional development.  


FINDINGS OF FACT

1.  A death certificate shows that the veteran died on 
May [redacted], 1996, with the immediate cause of death 
listed as respiratory failure due to chronic obstructive 
lung disease.  The death certificate was amended one week 
later to include that the respiratory failure had been due 
to congestive heart failure that had been due to coronary 
artery disease that had been due to longstanding hypertension.  
The revised certificate also listed renal failure as another 
significant condition that contributed to death but did not 
result in the underlying cause of death.  

2.  At the time of death, the veteran was service-connected 
for anxiety reaction, rated 50 percent disabling from 
February 16, 1979, and a duodenal ulcer, rated 20 percent 
disabling from January 12, 1951.  

3.  Cardiovascular disability is not shown to have been 
present in service or within the first year following the 
veteran's separation from service in 1946.  
4.  The veteran's service-connected anxiety and duodenal 
ulcer did not cause or contribute substantially to his death, 
and there was no causal connection between those disabilities 
and the cause of his death.  

5.  The veteran was honorably discharged from active duty, 
did not die in active service or as the result of a service-
connected disability, and had not established entitlement to 
a permanent and total disability rating at the time of death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (1998).  

2.  The appellant's claim for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran's long history of 
anxiety caused the development of his cardiovascular problems 
that led to his death.  In support of her claims, she has 
submitted a July 1996 medical statement from F. H. Roever, 
M.D., who stated that the veteran had experienced a massive 
stroke, with his anxiety and nervousness contributing greatly 
to his vascular disease and stroke.  


I.  Cause of the Veteran's Death

The appellant's claim for service connection for the cause of 
the veteran's death is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible because there is a competent medical 
statement which links the veteran's service-connected anxiety 
to cardiovascular disease that was related to the cause of 
death.  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran died on May [redacted], 1996, at the age of 79.  
A copy of the death certificate noted that the immediate cause 
of his death was respiratory failure due to chronic obstructive 
lung disease.  The death certificate was amended a week later to 
include that the respiratory failure had been due to 
congestive heart failure that had been due to coronary artery 
disease that had been due to longstanding hypertension.  The 
revised certificate also listed renal failure as another 
significant condition that contributed to death but did not 
result in the underlying cause of death.  

At the time of death, the veteran was service-connected for 
anxiety reaction, rated 50 percent disabling from February 
16, 1979 and a duodenal ulcer, rated 20 percent disabling 
from January 12, 1951.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service medical records show no complaint or finding of any 
pulmonary or cardiovascular disability.  The initial 
manifestations of the veteran's pulmonary and cardiovascular 
disabilities were many years after service.  

While Dr. Roever indicated in his July 1996 statement that 
the veteran had experienced a massive stroke and that his 
severe anxiety and nervousness had contributed greatly to his 
cardiovascular disease and stroke, private medical records 
from Dr. Roever, dated between September 1987 and February 
1996, do not suggest that the veteran's anxiety reaction or 
duodenal ulcer had any impact on the pulmonary, 
cardiovascular, and renal disabilities for which he was 
hospitalized and treated during that period.  There was a 
notation in September 1987 that the veteran was taking Valium 
and Meprobamate for his anxiety and that he had received most 
of his previous medical treatment from the VA locally.  

Pursuant to the Board's April 1998 remand, a VA cardiologist 
reviewed the claims file in order to formulate an opinion as 
to whether either of the veteran's service-connected 
disabilities had been a factor in causing his death.  The 
cardiologist opined that it was unlikely that the veteran's 
service-connected disabilities caused or were etiologically 
related to his death.  The cardiologist stated that chronic 
obstructive pulmonary disease was in no way related to 
anxiety disorders or a duodenal ulcer.  He further indicated 
that there was no evidence that the veteran's anxiety 
disorder caused his hypertension, and that there was no 
convincing evidence that demonstrated an association between 
anxiety disorder and coronary artery disease with development 
of congestive heart failure.  

In reviewing the medical evidence presented in this case, the 
Board finds that the July 1996 medical statement from Dr. 
Roever, upon which the appellant and her representative place 
great credence, is not supported by his other medical 
records.  Nor does Dr. Roever explain what he means when he 
says the veteran's anxiety and nervousness greatly 
"contributed" to his cardiovascular disease and stroke.  
The Board is of the opinion that the July 1996 medical 
statement does not provide the medical evaluation and 
explanation that the July 1998 opinion from a VA cardiologist 
provides.  Therefore, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's service-connected anxiety reaction 
was an etiological factor in causing of his death.  

II.  Entitlement to Dependents' Educational Assistance 
Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability; or had a permanent and total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
The service-connected disability or death must have been the 
result of active military, naval, or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807; See also 38 U.S.C.A. 
§ 3501.  

Where the law and not the evidence is dispositive of a claim, 
it should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board finds that the law and not the evidence is 
dispositive as to the appellant's claim for entitlement to 
dependents' educational assistance benefits.  The veteran 
served from April 1944 to January 1946 and was honorably 
discharged.  At the time of death, he had established service 
connection for anxiety reaction and a duodenal ulcer, but he 
had not established a permanent and total disability rating.  
Section I of this decision found that service connection was 
not warranted for the cause of the veteran's death.  The 
veteran did not die in service, nor did he die as the result 
of a service-connected disability.  Because the criteria of 
38 C.F.R. § 3.807 are not met with regard to establishing the 
appellant's entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, her claim lacks legal merit and 
entitlement under the law.  Consequently, it must be 
terminated.  


ORDER

Service connection is denied for the cause of the veteran's 
death.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is dismissed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

